Citation Nr: 1600072	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-30 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	James W. Hanna, Agent


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel



INTRODUCTION

The appellant's spouse, the decedent, had service in the Merchant Marines from September 1945 to November 1946, and in the National Guard of Texas from June 1948 to June 1955.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The decedent did not possess the requisite active service to allow his surviving spouse to qualify for VA nonservice-connected death pension benefits, and at the time of death, service connection was not in effect for any disabilities and the decedent was not receiving or entitled to receive compensation or retirement pay for a service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.7 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that she should be awarded nonservice-connected death pension benefits based on her spouse's service. 

Death pension is a benefit payable in certain circumstances to a veteran's surviving spouse because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5). 

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2014); 38 C.F.R. §§ 3.1, 3.6.  "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  

"Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  A "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  

38 U.S.C.A. § 101(24) defines the term "active military, naval, or air service" as including "active duty," "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty," and "any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from acute myocardial infarction, a cardiac arrest, or cerebrovascular accident occurring during such training."  See also 38 C.F.R. §§ 3.1(e), 3.6(a)-(d). 

Active duty for training includes full-time duty by members of the National Guard of any State under §§ 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. § 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Inactive duty for training includes duty (other than full-time duty) under §§ 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  Active service also includes American Merchant Marines in Oceangoing Service during the Period of Armed Conflict, December 7, 1941 to August 15, 1945.  38 C.F.R. § 3.7(x)(15).    

Here, the RO determined that death pension was not payable based on the decedent's Merchant Marine and National Guard service.  The RO concluded that the decedent's service did not constitute "active" military service to meet the basic entitlement requirement for nonservice-connected death pension benefits. 

The decedent's period of service is not in dispute.  A DD Form 214 shows that he served in the United States Coast Guard - Merchant Marine from mid-September 1945 to mid-November 1946.  The form specifically states that "this document, issued under Public Law 105-368 (46 U.S.C. Chapter 112), administratively establishes active duty service solely for benefits under Chapter 23 (relating to burial benefits) and Chapter 24 (relating to interment benefits) of Title 38 United States Code.  Notably, this service also took place after August 15, 1945.  See 38 C.F.R. § 3.7(x)(15).

Two NGB Form 22s indicate that the decedent also served in the National Guard of Texas from June 1948 to June 1952, and from June 1952 to June 1955.  Neither of these forms indicates that he was called into federal service or that he had any qualifying periods of active duty for training or inactive duty for training.  Moreover, at the time of death, service connection was not in effect for any disabilities and the decedent was not receiving or entitled to receive compensation or retirement pay for a service-connected disability. 

By law, the decedent's type of service is not deemed to be qualifying service for death pension benefits.  See 38 U.S.C.A. § 101; 38 C.F.R. §§ 3.1(e), 3.6(a)-(d); 3.7.  VA's determination of whether a claimant's service meets the threshold statutory service requirement is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board has carefully reviewed the entire record and finds that there is no competent evidence to contradict the service department's determination with respect to the decedent's service.  Therefore, the Board must find that the decedent did not have qualifying service for the purposes of nonservice-connected death pension benefits.

The law and implementing regulations specifically exclude service such as the decedent's for purposes of entitlement to nonservice-connected death pension benefits.  Consequently, there is no legal basis for her claim for nonservice-connected death pension.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.1, 3.6; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.



ORDER

Nonservice-connected death pension benefits are denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


